Citation Nr: 0422881	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  03-34 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for tinnitus, to include entitlement to a separate 10 percent 
evaluation for each ear.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel




INTRODUCTION

The veteran had active service from November 1942 to January 
1946.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan. 

For good cause shown, namely, the veteran's advanced age, a 
motion to advance this case on the Board's docket has been 
granted under the authority of 38 U.S.C.A. § 7107(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2003).


FINDING OF FACT

The veteran is already in receipt of a 10 percent disability 
evaluation, the schedular maximum, for tinnitus.


CONCLUSION OF LAW

There is no legal basis for the assignment of an initial 
evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(prior and subsequent to June 13, 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted 
November 9, 2000, and codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), redefined VA's obligations with 
respect to its duties to notify and assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and its implementing regulations also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information and medical or lay 
evidence, not previously provided to the Secretary, which is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion of the evidence is 
to be provided by the claimant and which portion of the 
evidence VA will attempt to obtain on behalf of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The Court has also indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO), and that the content of that notice should contain the 
following four elements:  (1) notice of the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) notice of the information and evidence that VA 
will seek to provide; (3) notice of the information and 
evidence the claimant is expected to provide; and, (4) a 
request to the claimant to provide VA with all relevant 
evidence and argument pertinent to the claim at issue.  See 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004) (Pelegrini II).

In this case, the veteran's argument on appeal is limited to 
his interpretation of governing legal authority.  He does not 
assert that his service-connected tinnitus has increased in 
severity or results in an unusual disability picture.  
Rather, he asserts that application of existing law to the 
facts of this case supports the initial assignment of 
separate 10 percent evaluations: one 10 percent evaluation 
for each ear.  

In a precedential opinion, VA's Office of General Counsel 
ruled that under 38 U.S.C. § 5103(a), VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim for separate disability evaluations for 
each ear for bilateral service-connected tinnitus because 
there is no information or evidence that could substantiate 
such a claim.  Rather, entitlement to separate evaluations is 
barred by current Diagnostic Code 6260 and by the previous 
versions of Diagnostic Code 6260, as interpreted by a 
precedent opinion of the General Counsel, which is binding on 
all Department officials and employees.  VAOPGCPREC 2-2004 
(March 9, 2004); see also VAOPGCPREC 5-2004 (June 23, 2004).

In any event, in response to the veteran's contentions 
expressed while this appeal was pending, the RO clearly 
advised the veteran that VA regulations do not allow for the 
assignment of separate ratings.  Specifically, in a January 
2003 rating decision and a December 2003 statement of the 
case, the RO informed the veteran that the 10 percent 
evaluation assigned his tinnitus represented the highest 
schedular evaluation possible for that disability.  In the 
December 2003 statement of the case, the RO informed the 
veteran of the regulation change affecting Diagnostic 
Code 6260, effective June 13, 2003, and the fact that neither 
the former, nor the revised law provided a legal basis for 
the assignment of a separate rating for each ear due to 
tinnitus.  Since then, the veteran has presented no argument 
pertaining to entitlement to a higher initial evaluation on 
an extraschedular basis; therefore, no additional notice is 
required and a remand for additional development would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

II.  Analysis of Claim

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2003).  

The veteran is already service connected for tinnitus, which 
is assigned a 10 percent rating pursuant to 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2003), effective August 26, 2002.  This 
10 percent rating is the maximum schedular rating available 
for tinnitus under 38 C.F.R. § 4.87, Diagnostic Code 6260.  
In a written statement received in January 2003, the veteran 
requested a higher initial rating for his tinnitus, 
specifically arguing entitlement to the assignment of a 
separate 10 percent rating for each ear.  

The regulation at 38 C.F.R. § 4.87, Diagnostic Code 6260 was 
revised effective June 13, 2003, to add additional notes 
following the Diagnostic Code.  Relevant to the veteran's 
appeal, Note (2), as revised, sets out:

[a]ssign only a single evaluation for 
recurrent tinnitus, whether the sound is 
perceived in one ear, both ears, or in 
the head.

38 C.F.R. § 4.87, Diagnostic Code 6260, Note (2) as amended 
and published at 68 Fed. Reg. 25,822, 25,823 (May 14, 2003).

The veteran and his representative argue that because the 
veteran's claim was in an active stage at the time of the 
regulation change, the amended Diagnostic Code 6260, 
effective after the date of the veteran's claim, cannot be 
applied to his claim.  They point out that retroactive 
regulation application, as addressed in VAOPGCPREC 7-2003 
(November 19, 2003) (Application of Veterans Claims 
Assistance Act of 2000 to Claims Pending on Date of 
Enactment), is not appropriate.  In the precedential opinion 
to which the veteran and his representative refer, VA's 
General Counsel ruled that,

[p]ursuant to Supreme Court and Federal 
Circuit precedent, when a new statute is 
enacted or a new regulation is issued 
while a claim is pending before VA, VA 
must first determine whether the statute 
or regulation identifies the types of 
claims to which it applies.  If the 
statute or regulation is silent, VA must 
determine whether applying the new 
provision to claims that were pending 
when it took effect would produce 
genuinely retroactive effects.  If 
applying the new provision would produce 
such retroactive effects, VA ordinarily 
should not apply the new provision to the 
claim.  If applying the new provision 
would not produce retroactive effects, VA 
ordinarily must apply the new provision.

VAOPGCPREC 7-2003, p. 17.  As discussed below, however, the 
May 14, 2003 regulatory changes, effective June 13, 2003, 
merely clarify long-standing VA practice with regard to 
rating tinnitus and as such, no retroactive effect is 
produced in applying the amended Diagnostic Code 6260 to the 
veteran's claim.  Additionally, as noted above, the RO 
advised the veteran of those changes in a statement of the 
case issued in December 2003, and, the veteran, through his 
representative, specifically refers to these changes in a 
written statement received in November 2003 and a VA Form 646 
(Statement of Accredited Representative in Appealed Case) 
dated in March 2004.  The veteran is thus not prejudiced by 
the Board's consideration of the amended regulation in this 
appeal.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).  

The regulation as revised does not contain any substantive 
changes to the former regulation.  Rather, it acts as 
clarification.  In effect, the revised regulation amends the 
Rating Schedule to state more explicitly the method of 
evaluation of tinnitus under Diagnostic Code 6260 that has 
existed throughout the entire period of this appeal.  The 
intended effect of the amendment is to codify a long-standing 
VA practice by stating that recurrent tinnitus will be 
assigned only a single 10 percent evaluation - whether it is 
perceived in one ear, both ears, or somewhere in the head.  
68 Fed. Reg. at 25,822.

In a precedential opinion, VA's General Counsel ruled that 
Diagnostic Code 6260, as in effect prior to June 10, 1999, 
and as amended as of that date, authorized only a single 10 
percent rating for tinnitus, regardless of whether tinnitus 
is perceived as unilateral, bilateral or in the head.  
VAOPGCPREC 2-2003 (May 22, 2003).  In reaching its holding, 
the General Counsel noted VA's discussion of the nature of 
tinnitus in a recent notice of proposed rulemaking concerning 
the rating schedule provision governing tinnitus, published 
at 67 Fed. Reg. 59,033 (2002).  The notice of proposed 
rulemaking indicated that true tinnitus, i.e., the perception 
of sound in the absence of an external stimulus, appears to 
arise from the brain rather than the ears.  

VA's General Counsel found that, 

[t]he undifferentiated nature of the 
source of the noise that is tinnitus is 
the primary basis for VA's practice, as 
reflected in the notice of proposed 
rulemaking, of rating tinnitus as a 
single disease entity.  

VAOPGCPREC 2-03, p. 3.  

VA's General Counsel then determined that the original and 
revised versions of Diagnostic Code 6260, even prior to the 
most recent regulatory amendments, authorized assignment of 
only a single 10 percent rating for tinnitus, regardless of 
whether it was perceived as unilateral, bilateral or in the 
head, and specifically precluded the assignment of separate 
ratings for bilateral tinnitus.  VA's General Counsel 
concluded that the most recent regulatory amendment, 
effective June 13, 2003, involved no substantive change.  Id.  
Precedential opinions of VA's General Counsel are binding on 
the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); 
38 C.F.R. § 14.507(b) (2003); Splane v. West, 216 F.3d 1058 
(Fed. Cir. 2000).  

The veteran and his representative argue that VAOPGCPREC 2-03 
is inadequate and incomplete as it does not discuss the 
applicability of 38 C.F.R. § 4.25(b), and in any event, may 
not be applied in this because it was issued after the date 
of the veteran's claim.  They assert that the former criteria 
of Diagnostic Code 6260 are to be applied in this case, and 
absent clear statutory language indicating that a 10 percent 
rating is applicable to bilateral or unilateral tinnitus, the 
provision of 38 C.F.R. § 4.25(b) allows for separate 10 
percent ratings for each ear affected by tinnitus.  

The veteran and his representative also argue that VA's 
General Counsel based this precedent opinion on reasoning 
supported by certain treatises, which are general in nature 
and cannot be applied to the specific facts of the veteran's 
case.  These treatises specifically support the finding that 
true tinnitus arises from the brain, rather than the ears, a 
finding that the veteran emphatically denies.  The veteran 
and his representative point out that the assignment of 
separate ratings is dependent upon the finding that the 
disease entity is productive of distinct and separate 
symptoms, and that it is only the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses that is not allowed.  See 38 C.F.R. § 4.14 (2003); 
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  

First, the Board again emphasizes that the changes at 38 
C.F.R. § 4.87, Diagnostic Code 6260, merely made explicit 
what had been a long-standing VA practice regarding ratings 
of bilateral tinnitus.  They did not substantively affect the 
former rating criteria.  In its reasons and bases for the 
denial on appeal and in a statement of the case, the RO 
clearly advised the veteran that the Rating Schedule, as in 
effect at the time of the decision, did not allow for such 
separate evaluations for tinnitus.  The veteran and his 
representative obviously knew of VA's policy in this regard 
and directed all appellate arguments towards VA's 
interpretation and application of the governing regulations.  

Second, upon consideration of 38 C.F.R. § 4.25(b), the Board 
finds that tinnitus cannot be considered two separate 
disabilities merely because it is perceived to affect two 
ears.  The record does not reflect that the veteran possesses 
a recognized degree of medical knowledge to contradict the 
findings utilized in VA rulemaking, see Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992), and the Board is bound to 
apply governing VA legal authority, to include precedential 
General Counsel opinions.  As the General Counsel opinion 
makes clear, the disease entity of "tinnitus" has but one 
symptom, namely the perception of sound in the brain without 
acoustic stimulus.  Because tinnitus does not produce 
separate and distinct symptoms, the assignment of separate 
ratings for the right and the left ear is not appropriate 
under either the prior or revised version of the regulation. 

In sum, VA's Rating Schedule contemplates that tinnitus (like 
a number of other conditions listed in the Rating Schedule) 
is but a single disability whether one or both ears are 
involved, and that separate ratings per ear are not 
permitted.  See VAOPGCPREC 2-03.  On this point, the denial 
of the veteran's claim is based on a lack of entitlement 
under the law.  The law, in particular the regulation 
governing schedular evaluations of tinnitus, is dispositive 
of this claim.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Inasmuch as the veteran does not argue, and the 
evidence does not suggest, that the symptoms attributable to 
the veteran's tinnitus would be more appropriately evaluated 
under an alternate Diagnostic Code, or that his tinnitus 
results in unusual disability, the Board finds no basis upon 
which to assign a higher initial evaluation for that 
disability.  In reaching this decision, the Board considered 
the potential application of the various provisions of 
38 C.F.R. Parts 3 and 4 (2003), to include 
38 C.F.R. § 3.321(b)(1) (2003).


ORDER

An initial evaluation in excess of 10 percent for tinnitus, 
to include a separate evaluation for each ear, is denied.



	                        
____________________________________________
	J. M. DALEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



